Citation Nr: 1233739	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-14 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel







INTRODUCTION

Records on file indicate that the Veteran had honorable service with the Navy from August 1981 until June 1987.  .   

This matter originally comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied service connection for a back injury.  

In August 2010, the Board, in pertinent part, remanded the claim for additional development.  In January 2012, the Board again, in pertinent part, remanded the claim for additional development.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran did not sustain a low back injury in service.

2.  The evidence of record is against a finding that the Veteran's currently diagnosed lumbar spine disorder is related to his active duty service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
With regard to the claim for service connection, VA has met the duty to notify and assist the claimant in substantiating this claim for VA benefits, as provided by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and of what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

Here, VA satisfied the VCAA duty to notify by way of a letter sent to the Veteran in April 2005 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter.  Through the letter, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  VA also informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  VA informed him that VA would seek to provide federal records and that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.

With respect to the Dingess requirements, in March 2006 the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Any timing error was cured by the readjudication of the claim by the April 2012 supplemental statement of the case.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to records, VA has associated with the claims folder the Veteran's pertinent VA medical records and Social Security Administration (SSA) records.  The Veteran has not indicated that there exist any records of  VA or private medical treatment relative to this claim that are not already in the claims file.  

The Veteran's service treatment records are not associated with the claims file.  As documented in a July 2011 memorandum, VA has found that the service treatment records are not available for review; while the records were associated with the claims file at some point, they are now missing.  In July 2011 the Veteran reported that he understood that VA did not have his service treatment records and that he did not have copies of such records.  When, through no fault of the Veteran's, records under the control of the Government are unavailable, VA's duty then requires that VA advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical personnel statements, or lay evidence, such as "buddy" affidavits or statements.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Washington v. Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005).  VA advised the Veteran of the opportunity to support his claim with alternate forms of evidence, in the April 2005 notice letter.  

The Veteran also received VA medical examinations, most recently in February 2012.  The VA examination provided specific medical opinions pertinent to the issue on appeal and findings sufficient to make a decision.  

VA has accomplished the development directed by the prior Board remands.  The Veteran's SSA records have been obtained and he received a new VA examination, as requested in the January 2012 Board remand.  Additionally, as ordered in the August 2010 Board remand, the VA has attempted to obtain service treatment records, contacted the Veteran regarding his private treatment (which was requested in a September 2010 letter) and associated VA medical records with the claims file.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, including arthritis, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 


Medical History

The Veteran's service treatment records are no longer associated with the claims file.  In a September 2005 rating decision, however, the RO noted that the Veteran's service treatment records did not show that the Veteran was diagnosed with a back disorder and that his separation examination in May 1987 showed him to have a normal spine and musculoskeletal system.  Moreover, the RO stated that there was no evidence in the records of treatment for any back injury or complaints thereof; treatment for an eye injury from welding sparks was documented in service treatment records.

For several years following the May 1987 discharge from service, the record does not show any complaints of, or findings pertaining to, the lumbar spine.  

In a November 1993 computed tomography of the spine, a radiologist found the Veteran to have a suggestion of herniated fragment that has migrated slightly at L5-S1 and slight relative smallness of the thecal sac at L4-L5.

The Veteran submitted bills from 2002 documenting that he received private physical therapy and chiropractic care from "Centerline".  Those records, however, do not document what kind of care the Veteran received.  

In a January 4, 2004 private medical record, G.D.F., PA-C noted that the Veteran complained of back pain, which he reported occurred periodically and was relieved with anti-inflammatories.  The examiner found low back pain.

The Veteran received a VA examination for the spine in June 2005, which did not include a review of the claims file.  The Veteran reported falling from a height of over 30 feet while welding a tube, hitting his back against the edge of metal steps and having constant back problems since that time.  

The June 2005 VA examiner found x-rays of the lumbosacral spine to be normal, with some arthritis of the sacroiliac joint.  The examiner found the Veteran to have a normal lumbar spine with mild sacroiliac arthritis and no evidence of any residual or traumatic pathology.  

The VA medical records generally show complaints of, or treatment for, back pain.  For example, in a July 2007 VA mental health record, the Veteran reported having a back injury in service.  An October 2, 2009 VA outpatient treatment record showed that the Veteran received physical therapy.  On October 23, 2009, a VA medical provider found the Veteran to have a mild degenerative sacroiliac.  In a November 17, 2009 VA pain consult, the Veteran complained of low back and right leg pain.  The Veteran reported having those symptoms for three years, which has gradually worsened over the past year.  The examiner noted low back pain - right sacroiliac joint dysfunction mediated with leg length discrepancy and flat feet.  

The Veteran's SSA records generally included copies of his VA medical records. The SSA awarded him disability benefits in September 2010 due to his various disabilities, including bulging discs and degenerative disc disease of the lumbar spine.

The SSA records also included records of regarding vocational rehabilitation from Michigan Rehabilitation Services. In a May 2009 intake record, the Veteran reported that he had been diagnosed with three bulging discs 20 years previously.  The Veteran reported that he had been hospitalized, but never had surgery.  The Veteran also reported prior chiropractor treatment helped him get better and his pain resolved, but that his pain has returned.  

The Veteran received another VA examination in September 2010.  The Veteran reported falling down an escape trunk on a ship and bouncing wall to wall about 15 feet, after a welding spark bounced into his eye.  The Veteran reported that he believed that he was treated with Tylenol for the back, but that his back problem started then and that he did not recall seeing someone again for his back while in service.  He reported that the back problem would come and go following service.  

The September 2010 VA examiner found x-rays to show a normal thoracic spine, negative lumbar spine and arthritic changes of the sacroiliac joints.  The VA examiner also reported that a November 2009 CT scan showed degenerative change with disc herniations at L4-5 and L5-S1.  

The September 2010 VA examiner diagnosed the Veteran with degenerative disc disease and degenerative arthritis of the lumbar spine, an orthopedically normal thoracic spine and arthritic changes of the sacroiliac joints.  The VA examiner opined that the Veteran's degenerative disc disease and degenerative arthritis of the lumbar spine was not caused by or a result of active duty military service.  The examiner noted that in the September 2005 rating decision the RO reported that the Veteran's separation examination showed a normal back examination and that the claims file did not show ongoing back problems after discharge from the military, until a 1993 CT.  The examiner found degenerative changes to be part of the aging process and that it would not be unusual to see degenerative changes in a person of the Veteran's age.  

The September 2010 VA examiner further opined that the Veteran had an orthopedically normal thoracic spine and that there was no x-ray or bone scan evidence of arthritic changes in the thoracic spine and therefore no nexus to military service could be established.

The Veteran received another VA examination in February 2012, which included a claims file review.   The examiner diagnosed the Veteran with degenerative disc disease with disc herniation at L4-5.  The Veteran reported falling down an escape trunk in a boiler room in service and following treatment for his eyes and back he returned to full duty.  The Veteran reported that his back has been getting progressive worse.  

The February 2012 VA examiner found that the claimed back disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service event or injury.  The examiner noted that there was no evidence that the Veteran was seen or treated for a back condition while on active duty military service or after leaving service.  The examiner noted that the first evidence of a back problem was in 1993, six years following discharge.  The examiner then explained that degenerative changes from aging can contribute to back problems.  Additionally, the examiner believed that as the Veteran was obese, it would also be a contributing factor to back conditions.  

Merits of the Claim
 
The Veteran essentially contends that his claimed lumbar spine disorder is due to service.  In his April 2005 claim statement, the Veteran reported that he injured his back when he fell after burning his eyes while welding an escape trunk.  In a November 2009 statement, he reported that after falling he was evacuated on a helicopter to a hospital ship while in Beirut.  In the June 2005 VA examination, the Veteran reported that the injury occurred in 1980.

The Board concludes that service connection for a lumbar spine disorder is not warranted. The Veteran is competent to report on the circumstances of a welding accident in service; however, the only evidence supporting the claim is in statements from the Veteran.  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

To the extent that the Veteran is asserting a history of back pain since service, the Board does not find such statements to be credible.  Although the service treatment records are not associated with the claims file, the RO (in the September 2005 rating decision) noted that the Veteran's May 1987 separation examination showed the Veteran to have a normal spine and musculoskeletal system, and there was no reference to back problems in treatment records, not even apparently at the time of the documented incident with welding sparks which the Veteran has alleged was the impetus for his injury.  Furthermore, the first diagnosis of a back disorder is not demonstrated until over five years following the Veteran's separation from service.  A November 1993 CT scan report include a finding of a suggestion of a herniated fragment that has migrated slightly.  The earliest records of a possible attempt to seek ongoing treatment for back pain were the 2002 billing records for rehabilitation and chiropractic care from "Centerline" that took place over 10 years following the Veteran's discharge from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim). The Board finds such contemporaneous evidence to weigh against the credibility of recent and unsupported contradictory statements from the Veteran.  The documentation noted above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). Such contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events now over a decade past, made in connection with his claim for monetary benefits from the government. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Specifically, the Board finds the Veteran to not be credible in any assertions that he has had back pain since service.  The Board further notes that although the Veteran claims to have had continuous back problems since service, he did not file a claim for his back until April 2005, over 15 years following his discharge from service and over 10 years following the earliest record of post-service treatment.  Additionally, the record clearly demonstrates that following service the Veteran worked in physically demanding jobs for years following his reported injury in 1980.  Following the 1980 back injury, the Veteran completed six years of service in the Navy.  By his own admission, during the September 2010 VA examination, the Veteran reported that following the initial treatment following the welding accident, he did not recall seeing another medical provider again while in service.  Additionally, following service, a December 2006 VA medical record documented that the Veteran worked as a maintenance worker in a job often involves heavy lifting.  A December 2008 VA medical record documented that the Veteran reported working as a boiler operator, which involved lifting and shoveling.  

The Board further notes that the Veteran's statements regarding his back injuries have been inconsistent.  In his June 2005 VA examination, the Veteran reported falling from a height over 30 feet and injuring his back falling against the edge of metal steps.  In his September 2010 VA examination, however, he reported only falling 15 feet, but injuring his back bouncing wall to wall during the fall.  Furthermore, in the June 2005 VA examination, the Veteran reported that ever since his in-service injury he has had some problems with his back.  In contrast, in his September 2010 VA examination he reported that it would come and go since that time.  The credibility of the current lay evidence as to continuous problems since service is overturned by the above noted evidence.  

Furthermore, there is no medical evidence of record that is supportive of the Veteran's contentions.  The welding incident in which he alleges injury is documented, as are the eye injuries he reports, but none of his alleged back complaints or treatments were noted, according to the summary by the RO in 2005.  The record demonstrates that the Veteran did not seek treatment for his spine until 1993 at the earliest, about 15 years following his discharge from service and over 20 years following the welding accident.  The November 1993 CT scan report documented a finding of a suggestion of a herniated fragment that has migrated slightly.  The June 2005 VA examiner found a normal spine with mild sacroiliac arthritis and no evidence of any residual or traumatic pathology.  Subsequent VA medical records generally document treatment for back pain, but do not provide any opinions as to the medical etiology of any spine disorders.  

Additionally, although the September 2010 VA examiner diagnosed the Veteran with degenerative disc disease and degenerative arthritis of the lumbar spine, the examiner found it to not be caused by or a result of active duty service.  Rather, the examiner believed the degenerative changes to be part of the aging process and that such changes would not be unusual for a person of the Veteran's age.

The February 2012 VA examiner, who also had the benefit of a claims file review, further noted that the Veteran had degenerative disc disease with disc herniation at L4-5.  The VA examiner, after considering the Veteran's report and evidence of record, then explained that degenerative changes from aging can contribute to back problems and that the Veteran's obesity was also be a contributing factor to back conditions.  

Therefore, the Board concludes that the Veteran does not currently have a back disorder that developed in service.  Credible lay and medical evidence in and after service showed that the Veteran did not demonstrate a chronic back disorder following his reported in-service accident.  Furthermore, all the medical opinions of record found the Veteran's current back disorder to not be due to service and there is no medical evidence of record supportive to the Veteran's contentions.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). The Veteran's claim for service connection for a lumbar spine disorder is denied. 


ORDER

Service connection for a lumbar spine disorder is denied.


____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


